In this case both parties have filed motions for rehearing. The appellee bank abandons its cross-assignment of error, which was sustained in our former opinion as presenting the only ground for disturbing the judgment. With this assignment abandoned, no reason for reversal exists, unless error was committed in deciding the other points presented by the respective parties.
We have reconsidered the various questions presented by the respective motions, and find no reason to change the rulings heretofore made.
On account of appellee's abandonment of the assignment referred to, the judgment heretofore rendered by this court will be set aside and the judgment of the District Court will be affirmed.
Affirmed.